No. 110,535

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       DONALD D. BASE, JR.,
                                           Appellant,

                                                  v.

                              RAYTHEON AIRCRAFT COMPANY and
                                HAWKER BEECHCRAFT CORP.,
                                        Appellees.


                                 SYLLABUS BY THE COURT

1.
        In a workers compensation case, the decision of the administrative law judge and
the Workers Compensation Board to exclude the testimony and report of an independent
medical examiner as a sanction for counsel's violation of a no-contact order is reviewed
by an appellate court to determine whether the agency action is unreasonable, arbitrary,
or capricious.


2.
        Under the facts herein, the administrative law judge and the Workers
Compensation Board did not act unreasonably, arbitrarily, or capriciously in excluding
the report and deposition testimony of two independent medical examiners as a sanction
for claimant's counsel's violation of the administrative law judge's no-contact order.


        Appeal from Workers Compensation Board. Opinion filed July 3, 2014. Affirmed.


        Scott J. Mann, of Mann Law Offices, L.L.C., of Hutchinson, for appellant.


        Clifford K. Stubbs and Douglas M. Greenwald, of McAnany, Van Cleave & Phillips, P.A., of
Kansas City, for appellees.

                                                   1
Before MALONE, C.J., BRUNS, J., and HEBERT, S.J.


       MALONE, C.J.: Donald D. Base, Jr., appeals the denial of his workers
compensation claim. Base alleged that his lower back was injured in a "series of events,
repetitive use, cumulative traumas or microtraumas" as a maintenance worker at
Raytheon Aircraft Company (Raytheon). The administrative law judge (ALJ) denied
Base's claim for payment of medical expenses he incurred for surgical treatment, finding
that he failed to prove that he suffered personal injury in a series of accidents or that his
back surgery was causally related to his work duties. Upon review, the Workers
Compensation Board (Board) affirmed the ALJ's denial, finding that Base failed to prove
that his initial injury arose out of and in the course of his employment or that the
aggravation, acceleration, or intensification of his condition stemmed from his job. Base
raises two arguments on appeal: (1) the Board erred in excluding Dr. Paul Stein's
medical testimony and report in violation of K.S.A. 2013 Supp. 77-621(c)(5); and (2) the
Board erred in excluding Dr. John Estivo's medical testimony in violation of K.S.A. 2013
Supp. 77-621(c)(5). For the reasons set forth herein, we affirm the Board's decision.


                        FACTUAL AND PROCEDURAL BACKGROUND

Base's workers compensation claim

       Base began working in Raytheon's maintenance department in 1974 at the age of
18. His job duties required him to perform many physical tasks, including moving office
furniture, painting, ladder work, and removing 55-gallon drums of scrap material. After
37 years of employment, Base was laid off in March 2012 when Raytheon closed its plant
in Salina, Kansas.


       In 2004, Base developed low back pain and bilateral leg pain, which was worse on
the right side. He rated the pain at 5 or 6 on a scale of 1 to 10. Base sought treatment for


                                               2
his symptoms from his family physician, Dr. Mark Krehbiel, in October 2004. Dr.
Krehbiel referred Base to Dr. William D. Kossow. Dr. Kossow ordered an EMG
conduction study of Base's lumbar spine, which was performed in October 2004, and an
MRI study of Base's lumbar spine, which was performed in November 2004. The latter
test revealed a herniated and bulging disc with an annular tear in Base's lower back. Base
underwent physical therapy for his back and received chiropractic treatment
intermittently beginning in 2004.


       In January 2005, Base had a surgical consultation with Dr. Ali Manguoglu. He
complained of low back pain radiating down both legs, worse on the right side. Base
began receiving periodic epidural steroid injections to treat his back pain; he had five or
six injections throughout 2005. Base had a second surgical consultation in late January
2005, this time with Dr. Theo Mellion. Dr. Mellion recommended a posterior interbody
fusion and stabilization surgery to treat Base's low back problems. However, Base
declined surgery, opting to continue receiving epidural steroid injections and taking pain
medication prescribed by Dr. Krehbiel.


       Base visited Dr. Krehbiel in August 2005, complaining of low back pain radiating
down to his right buttock and right leg. He returned to Dr. Krehbiel in April 2006, this
time reporting low back pain that radiated down both legs. Base said he was hardly able
to get around or work and described himself as being miserable with pain. He said that he
could not sleep, sit, or stand. He walked bent over and with a limp because of the pain
present in his low back and bilateral lower extremities. Dr. Krehbiel ordered a second
MRI study of Base's lumbar spine. He also recommended that Base seek a second
opinion regarding treatment options, but he did not seek a second opinion. Base was back
again in May 2006, reporting to Dr. Krehbiel that he had constant charley horse cramps
in his buttocks and both legs. After receiving treatment from Dr. Manguoglu and Dr.
Krehbiel, Base testified that his back improved in 2006. Throughout this entire period,
Base continued working full-time at Raytheon without restrictions.

                                             3
       On January 11, 2007, Base was moving a filing cabinet onto a dolly as part of his
maintenance duties when he felt something in his back "snap." He reported the incident
to his employer, and an internal medical report was prepared. Following the January 2007
incident, Base testified that his low back symptoms and his pain level increased
significantly. Raytheon sent Base to Dr. Pat Do for examination and treatment
recommendations. On March 30, 2007, Base met with Dr. Do, complaining of low back
pain and bilateral lower extremity pain. Base told Dr. Do about the January 2007 incident
with the filing cabinet and his history of low back and bilateral radicular pain dating back
to 2004. Base said that his current pain was similar to what he had previously
experienced. After conducting a physical examination and a review of Base's medical
records, Dr. Do could not identify any change in the physical or anatomical structures of
Base's body as a direct result of the January 2007 incident. He diagnosed Base with low
back pain and bilateral lower extremity radicular pain, right greater than left. Dr. Do
concluded that Base "had just a temporary aggravation of a pre-existing condition." Base
continued to take pain medication and sought the same treatment from Dr. Krehbiel he
had been receiving prior to January 2007.


       Base filed a series of applications for hearing with the Division of Workers
Compensation, alleging an injury to his back and "all other portions of the body affected"
as a result of repetitive bending, twisting, and lifting during the performance of his job
duties. In his initial application of July 20, 2007, Base alleged an accident date on or
about January 11, 2007. On July 27, 2007, he amended the accident date to a series
through January 17, 2007.


       At the February 12, 2008, preliminary hearing, Base requested medical treatment
for his lower back as recommended by Dr. Michael H. Munhall. Raytheon acknowledged
the singular January 11, 2007, incident involving the filing cabinet, but it denied a series
through January 17, 2007. Base testified about his prior history of back pain but said that
his condition "got better" during 2006. But he said that after the January 2007 incident,

                                              4
his back pain worsened. Base acknowledged that the treatment he was seeking was the
same treatment he had been receiving prior to the January 2007 incident. The ALJ
entered an order appointing Dr. Paul Stein as a neutral physician to perform an
independent medical examination (IME) of Base. The ALJ asked Dr. Stein to make a
diagnosis and recommendations for treatment and address the issues of Base's ability to
work, temporary work restrictions, and medical causation—specifically, whether Base's
current complaints were causally related to the January 2007 incident or performance of
his work duties. The ALJ took Base's request for medical treatment under advisement
pending receipt of the IME report from Dr. Stein.


       Dr. Stein examined Base on March 12, 2008. Base complained of pain in his lower
back around the beltline and below, which radiated predominately into the right lower
extremity. Dr. Stein was of the opinion that Base "appear[ed] to have sustained an
aggravation of preexisting lumbar degenerative disk [sic] disease which has been
symptomatic at least as recently as May of 2006 and possibly thereafter." Dr. Stein added
that it was difficult to know to what extent Base's January 2007 incident at work
represented a true aggravation or acceleration of the underlying pathology. "Assuming
the accuracy of Mr. Base's report of the work incident, it would represent at least a
temporary aggravation but I do not know if any truly structural change has occurred." Dr.
Stein recommended x-rays of Base's lumbar spine and advised that comparison of these
new images with Base's prior MRI images from April 2006 would be helpful.


       On April 24, 2008, the ALJ authorized Dr. Stein to refer Base for the
recommended MRI scan and requested that Dr. Stein thereafter supplement his
recommendations for treatment. New MRI and x-ray studies of Base's lumbar spine were
performed on May 14, 2008. Dr. Stein compared them with Base's MRI scans from
November 15, 2004, and April 18, 2006. He issued a follow-up report, concluding: "I do
not see progression of the disk [sic] protrusion at L4-L5 or progression of slippage at L5-
S1 such as to document a significant recent aggravation of the preexisting pathology. Any

                                             5
recent aggravation should be considered temporary without definitive structural change."
Dr. Stein's treatment recommendations included epidural steroid injections and physical
therapy with intermittent lumbar traction. On July 1, 2008, the ALJ entered an order
finding that Base was entitled to conservative medical care.


       On November 25, 2008, Base filed another application for preliminary hearing,
again in regard to the series of accidents through January 17, 2007. Attached to the
application was a November 24, 2008, letter written by Dr. Kossow. Dr. Kossow wrote
that Base had completed a physical therapy program and had two lumbar epidural steroid
injections. Dr. Kossow stated that Base had complied with the treatment suggested by the
IME physician, but his symptoms had not improved. "His back pain is worse than it was
2 months ago. He continues to have radicular pain into both legs, right worse than left,
and the right leg continues to have numbness and tingling." Base's physical examination
was unchanged from his previous exams. Dr. Kossow recommended that Base consider
surgical intervention and consult a neurosurgeon.


       On December 14, 2010, the ALJ filed an order again appointing Dr. Stein to
perform an IME of Base. Dr. Stein reexamined Base on January 31, 2011, and prepared a
report dated February 11, 2011. He noted that Base complained of greater pain than he
had during his prior examination, which he attributed to heavy work activity. Dr. Stein
stated that Base's report was "understandable as any individual with a bad back would
likely have more pain with heavy activity." However, Dr. Stein noted that multiple MRI
scans had not shown evidence of a significant alteration in pathology. "Therefore, there is
no evidence of a structural injury to lower back from activity on or after 1/17/07 as
compared to before." Dr. Stein recommended conservative management and possible
surgical intervention, which were no different than the treatment recommendations prior
to January 2007.




                                             6
       Following MRI and x-ray scans of Base's lumbar spine performed in February
2011, Dr. Stein issued another IME report dated March 10, 2011. Dr. Stein stated that the
latest diagnostic tests showed certain abnormalities. He concluded:


       "This pathology is of longstanding [sic]. There is no evidence of structural alteration
       from work activity. With this type of pathology, especially being symptomatic
       previously, it is not uncommon that physical activity would increase the pain. This
       increase in the level of discomfort is not, however, a structural injury or an acceleration
       of the pathological process. The studies reviewed today do not alter the opinions noted in
       my report of 1/31/11. . . . [T]he need for surgery subsequent to January of 2007 is no
       different than it would have been prior to that time."


       Based on Dr. Stein's 2011 IME reports, the ALJ entered a March 23, 2011, order
denying Base's preliminary hearing request for additional treatment. The ALJ found:
"Claimant's current conditions and need for surgery are the products of the natural
progression of pre-existing degenerative disc disease, and are not attributable to the
lifting incident of January 11, 2007 . . . or work activity performed thereafter . . . ."


       From the January 2007 incident through May 5, 2011, Base continued to work for
Raytheon in the maintenance department. On May 6, 2011, Base underwent a posterior
interbody fusion and stabilization surgery performed by Dr. Mellion. This was the same
procedure that Dr. Mellion had recommended in 2005. The surgery was successful, and,
after a period of healing, Base returned to full-duty work at Raytheon where he was
employed until he was laid off in March 2012. In the time period immediately prior to his
surgery, Base rated his pain at a 10 on a scale of 1 to 10. After surgery, Base rated his
pain after a full day of work at 1 or 2. Base has been unemployed since being laid off
from Raytheon and rated his current back pain at 0.




                                                     7
Base's counsel's violation of the ALJ's no-contact order

       Represented by new counsel, Scott J. Mann, Base filed another application for
hearing on April 12, 2012, alleging a series of accidents through May 12, 2011—the date
that Base believed he took off work to have surgery. He amended his accident one more
time to a series through May 5, 2011, in order to correct that date.


       The ALJ's February 12, 2008, and December 14, 2010, orders appointing Dr. Stein
as a neutral physician contained explicit language directed to counsel of record regarding
communication:


               "Counsel for Respondent is to contact Dr. Stein and arrange an appointment for
       Claimant's IME and notify Claimant's counsel of date and time. Counsel are to jointly
       submit all available medical records to Dr. Stein prior to his examination of Claimant.
       Other than scheduling of Claimant's IME and the conveyance of medical records, there is
       to be no communication between counsel and Dr. Stein until after receipt of the IME
       report. If, upon receipt of the IME report, either counsel wishes to consult further with
       Dr. Stein, approval must first be obtained through a telephone conference call among
       counsel and the Court."


       Nevertheless, Mann wrote a letter to Dr. Stein with a handwritten date of April 13,
2012. The letter provided an extensive review of Base's medical and employment history
and then asked Dr. Stein to perform "a standard independent medical evaluation" and
address a number of medical issues. Mann noted that he had amended the claimed date of
accident from a specific event on January 17, 2007, to a series of injuries from work
activities for all dates of his employment up to the day he took off for surgery.


       The letter went on to discuss the definition of the term "accident" and added that
an accidental injury results under the Kansas Workers Compensation Act (the Act) even
where the accident only serves to aggravate a preexisting condition. Mann concluded:


                                                    8
               "Thus, the issue is not whether Donald Base's work activities, and/or the single
       event on January 7, 2007, caused a visible structural change to his low back condition?
       Rather, please provide your medical opinion as to whether, Donald Base's work activities
       from January 12, 2007 to May 12, 2012, aggravated, intensified or accelerated his pre-
       existing lumbar spine condition, rendering the condition increasingly more symptomatic
       and painful, and ultimately the need for medical treatment, to include surgical
       intervention?"


       Dr. Stein examined Base a third time and submitted a "Reevaluation/IME" dated
May 1, 2012. The report lists Mann as the referral source. Under the section "Summary
and Conclusions," Dr. Stein made the following assessment regarding Base's claim:


       "The referral letter from Mr. Mann for this evaluation indicates that 'accidental injury is
       compensable under the Kansas Workers Compensation Act even where the accident only
       serves to aggravate a preexisting condition'. He further indicated that the term 'accident'
       includes 'a series of event, repetitive use, cumulative trauma or micro traumas' and further
       states that 'it is not essential that a lesion or (structural) change be of such a character as
       to present external or visible signs of its existence'. There is evidence in the medical
       records as well as the nature of the patient's work activity to indicate an aggravation and
       intensification of his preexisting condition by the work activity on 1/17/07 as well as
       subsequent activity. I cannot state that there was an acceleration of the degenerative
       process based upon the imaging studies but it is appropriate to state, within a reasonable
       degree of medical probability, that the work activity aggravated the lower back condition
       and increased the intensity of his symptomatology."


       On June 11, 2012, Raytheon filed a motion for relief due to violation of court
order. Raytheon requested that the court quash and strike the May 1, 2012, report Base
obtained from Dr. Stein "in contravention of the Court's prior Orders in this case" and
adopt Dr. Stein's prior reports in their entirety without further deposition testimony.


       On July 19, 2012, the ALJ conducted a hearing on Raytheon's motion. The ALJ
referenced its two previous orders designating Dr. Paul Stein as an IME physician and

                                                      9
instructing counsel not to contact the physician without the court's prior approval. Mann
acknowledged that he "technically violated" the ALJ's order but countered, "I'm not really
sure I consulted with Dr. Stein about this case. I certainly have never met with him or
spoke to him about it."


       On July 20, 2012, the ALJ ordered that neither Dr. Stein's May 1, 2012, report nor
his testimony would be considered by the court. The ALJ found that Mann's violation of
the IME orders warranted a response from the court:


       "To allow violation of the court's IME order without imposing any sanction would invite
       further and future violations and undermines the court's efforts to obtain and rely upon
       independence [sic] medical examinations. Dr. Stein's May 1, 2012 report will not be
       considered by the court. Dr. Stein's testimony will not be considered by the court.
       Claimant may consult another expert to replace the excluded opinion of Dr. Stein."


       At Base's regular hearing on November 9, 2012, counsel for Raytheon inquired
whether Mann would be allowed to introduce Dr. Stein's May 1, 2012, report through any
other means. The ALJ stated that if a subsequent medical evaluation were to rely upon
Dr. Stein's May 1, 2012, opinion, then the court's order of exclusion would extend to any
opinion based upon Mann's improper contact with Dr. Stein.


The ALJ's award and the Board's order

       On November 9, 2012, the ALJ conducted Base's regular hearing. Base dismissed
with prejudice his claim for the accident date of January 11, 2007; the court clarified that
it would proceed to consider the alleged injury to Base's low back caused by repetitive
bending, twisting, and lifting in an "accident in a series through May 12, 2011." Before
Base called his first witness, counsel for Raytheon asked the court to clarify its ruling
regarding "fruits of [the] poison[ous] tree" resulting from Base's violation of the no-
contact orders regarding Dr. Stein. The ALJ replied that if a subsequent medical

                                                   10
evaluation were to rely upon Dr. Stein's May 1, 2012, report, then it also would be
excluded.


       Base testified on his own behalf. He confirmed that from 2004 to 2011, his back
pain waxed and waned but said that the January 2007 filing cabinet incident significantly
increased his pain. Base said he did not have back surgery when it was first
recommended in 2007 because he "just thought [he] could try and get better again." But
his symptoms did not improve after the incident; in fact, his symptoms grew continually
worse up until 2011. In May 2011, Base's symptoms were so severe that he decided he
had no choice but to proceed with surgery. Dr. Mellion performed a fusion surgery. After
3 months of post-surgery recovery, Base resumed his job in maintenance at Raytheon
until the Salina plant shut down. He rated his back pain in May 2011 before his surgery at
a 10. After recovering and returning to work, Base rated his back pain at a 1 or 2.


       In addition to Base's testimony, the record before the ALJ included Dr. Stein's
2008 and 2011 IME reports, the deposition testimony of Dr. Do, and the deposition
testimony of three additional physicians who examined Base and formed opinions
regarding whether he sustained a work-related injury to his low back.


       Dr. David Ebelke, an orthopedic surgeon who limits his practice to treatment of
the spine, conducted a medical records review and physical examination of Base at
Raytheon's request. Dr. Ebelke noted in his report that the 2004 and 2006 MRI scans of
Base's lumbar spine confirmed central disc herniation at L4-L5, stenosis, and disc
herniation at L5-S1 with an annular tear. He testified that stenosis is a condition that
never heals or corrects itself; the symptoms can wax and wane, but the condition is still
there. Dr. Ebelke said Base had preexisting spondylosis, spondylolisthesis, degenerative
disc disease, bulging discs, and spinal stenosis and that these conditions necessitated
surgery. Dr. Ebelke stated, "The general expectation, the natural history, if you will, will


                                             11
be for them to be gradually, slowly but surely, get worse over time." This progression can
occur with or without heavy work activities.


       Dr. Ebelke compared the 2011 MRI scan of Base's lumbar spine with those
obtained prior to the January 2007 incident; he saw long-term changes only. He testified
that a person like Base, who has a long-term history of symptoms from his degenerative
back disease, would be expected to experience an increase in pain while performing
physical activities. Dr. Ebelke opined that repetitive activities like bending, stooping,
lifting, and twisting did not cause the condition or make it worse. Rather, they may have
seemed to make Base's symptoms worse because he was limited by his condition. Dr.
Ebelke said that Base did not undergo any anatomical aggravation or physiological
change as a result of his decision to keep working. He declined to assign a functional
impairment rating for Base's medical condition because his work was not the cause.


       Dr. Edward Prostic, an orthopedic surgeon, also examined Base on March 16,
2012, and prepared an IME report at the request of Base's attorney. Dr. Prostic
acknowledged that Base suffered from aggravated preexisting spondylolisthesis and
degenerative disc disease prior to January 2007 but opined that the January 2007 work
incident permanently aggravated those conditions and made Base's May 2011 surgery
necessary. He stated that it was likely that repetitive work activities would have
aggravated Base's condition.


       Dr. John Estivo, an orthopedic surgeon, also examined Base on August 9, 2012,
and prepared an IME report at the request of Base's attorney. Base reported to Dr. Estivo
that his symptoms worsened because of the January 2007 work incident. Dr. Estivo
diagnosed Base with status post L4-L5, L5-S1 fusion and was of the opinion that the
January 2007 incident and Base's work activities thereafter aggravated his lumbar spine
and increased his lumbar spine and leg pain. Base's attorney provided Dr. Estivo with a
copy of his April 13, 2012, letter addressed to Dr. Stein as well as Dr. Stein's excluded

                                             12
May 1, 2012, "Reevaluation/IME" report. Dr. Estivo's report contained an extensive
discussion of both documents. He quoted at length from Dr. Stein's report and adopted
the opinions expressed therein.


       On April 4, 2013, the ALJ filed the award in Base's workers compensation case. In
addition to excluding Dr. Stein's May 1, 2012, report and deposition testimony, the ALJ
also excluded the deposition testimony of Dr. Estivo from the record:


               "Claimant, although admitting violating the court's no-contact order, and
       originally agreeing to sanctions, now chooses to further violate the court's no-contact
       order, as well as the July 19, 2012 order suppressing the revised Stein report. Claimant
       used Dr. Stein's revised report, as well as the same letter that requested Dr. Stein to
       invade the province of the court, to persuade Dr. Estivo, and persuade him to invade the
       province of the court. These efforts to 'back-door' Dr. Stein's revised opinions into the
       record before the court taint the opinions of Dr. Estivo, and render them less persuasive.
               "The court will not consider the causation opinions of Dr. Stein produced by
       violating the court's no-contact orders, and the court will not consider the causation
       opinions of Dr. Estivo, which have been tainted by the inappropriate contact with
       Dr. Stein, and which inappropriately attempt to 'back-door' into evidence Dr.
       Stein's revised opinions."


       The ALJ further found that given the nonwork-related character of Base's
preexisting degenerative disc disease, its naturally progressive quality, and the absence of
any lesion or change in the physical structure of his body attributable to his work duties
through May 5, 2011, Base had failed to sustain his burden of proof of having suffered a
series of personal injuries. The ALJ also ruled that Base had failed to sustain his burden
of proof of suffering a series of accidents or of an impairment of function as a result of an
accident or performance of his work duties. An award was entered in favor of Raytheon.


       On April 4, 2013, Base filed an application for review by the Board. The Board
filed an order on August 27, 2013. First, the Board affirmed the ALJ's exclusion of Dr.

                                                    13
Stein's May 1, 2012, report and deposition testimony from the record and of Dr. Estivo's
deposition testimony from the record:


       "The 2012 contact with Dr. Stein, without the court's permission, was a direct violation of
       the ALJ's no-contact provision in the IME referral Order. The later attempt to depose Dr.
       Stein was, as noted by the ALJ, a 'back-door' attempt to place the Dr. Stein medical report
       of May 1, 2012, into evidence. Finally, the attempt to introduce the report through Dr.
       Estivo was equally tainted and inappropriate."


       The Board also affirmed the ALJ's denial of benefits to Base, finding that he failed
to prove that he suffered personal injury by an accident arising out of and in the course of
his employment or that the aggravation, acceleration, or intensification of his condition
stemmed from his job. Base timely filed a petition for judicial review.


 DID THE BOARD ERR IN EXCLUDING THE EVIDENCE FROM DR. STEIN AND DR. ESTIVO?

       Base contends that the Board erred in excluding from evidence Dr. Stein's
deposition testimony and May 1, 2012, report and Dr. Estivo's deposition testimony, in
violation of K.S.A. 2013 Supp. 77-621(c)(5). We will address these claims together. Base
argues that by affirming the ALJ's "blanket order" precluding him from presenting Dr.
Stein's testimony and report and Dr. Estivo's testimony, the Board failed to allow him to
be heard and present evidence on his claim. As a result, Base asserts that the Board's
order was neither reasonable nor impartial as required by the Act.


       Raytheon responds that the Board did not act unreasonably, arbitrarily, or
capriciously in excluding Dr. Stein's deposition testimony and report and Dr. Estivo's
deposition testimony. Raytheon asserts that the Board properly sanctioned Base's willful
violation of the ALJ's orders barring ex parte contact between counsel and the court-
appointed neutral examining physician.



                                                   14
Standard of review

       K.S.A. 2013 Supp. 44-556(a) directs that final orders of the Board are subject to
review under the Kansas Judicial Review Act (KJRA), K.S.A. 77-601 et seq., as
amended. This court's review is limited to the grounds in K.S.A. 2013 Supp. 77-621(c). If
the issue turns on an interpretation of a statute or another question of law, this court
reviews anew without deference to the decision of the Board. Redd v. Kansas Truck
Center, 291 Kan. 176, 187-88, 239 P.3d 66 (2010); Kansas Dept. of Revenue v. Powell,
290 Kan. 564, 567, 232 P.3d 856 (2010).


       K.S.A. 2013 Supp. 77-621(c) defines and limits the scope of this court's review of
administrative decisions under the KJRA. The statute states in relevant part:

               "(c) The court shall grant relief only if it determines any one or more of the
       following:
               (1) The agency action, or the statute or rule and regulation on which the agency
       action is based, is unconstitutional on its face or as applied;
               (2) the agency has acted beyond the jurisdiction conferred by any provision of
       law;
               (3) the agency has not decided an issue requiring resolution;
               (4) the agency has erroneously interpreted or applied the law;
               (5) the agency has engaged in an unlawful procedure or has failed to follow
       prescribed procedure;
               (6) the persons taking the agency action were improperly constituted as a
       decision-making body or subject to disqualification;
               (7) the agency action is based on a determination of fact, made or implied by the
       agency, that is not supported to the appropriate standard of proof by evidence that is
       substantial when viewed in light of the record as a whole, which includes the agency
       record for judicial review, supplemented by any additional evidence received by the court
       under this act; or
               (8) the agency action is otherwise unreasonable, arbitrary or capricious."




                                                     15
       The parties disagree as to which ground for relief listed in K.S.A. 2013 Supp. 77-
621(c) applies in the present case. Base argues that the agency has engaged in an
unlawful procedure or has failed to follow prescribed procedure. K.S.A. 2013 Supp. 77-
621(c)(5). He contends that the Board failed to give him a reasonable opportunity to be
heard, failed to allow him to present evidence, and failed to act reasonably without
partiality—all requirements of the Act.


       Base advocates for a bifurcated standard of review. On disputed issues of fact, he
states that an appellate court must view the evidence in the light most favorable to the
prevailing party and determine whether there is substantial evidence to support the factual
findings of the Board. He asserts that whether there is substantial competent evidence in
the record to support the Board's ultimate legal conclusion is a question of law. See
Helms v. Pendergast, 21 Kan. App. 2d 303, 309-10, 899 P.2d 501 (1995).


       Raytheon challenges Base's assertion that this appeal is governed by K.S.A. 2013
Supp. 77-621(c)(5). Raytheon asserts that K.S.A. 44-523(a), in stating that the ALJ and
Board shall give the parties reasonable opportunity to be heard and to present evidence,
does not impose any specific procedure for addressing violations of orders relating to
court-appointed neutral physicians. Rather, Raytheon asserts that the Board's decision to
exclude evidence falls under this court's scope of review pursuant to K.S.A. 2013 Supp.
77-621(c)(8)—"the agency action is otherwise unreasonable, arbitrary or capricious."


       We agree with Raytheon's characterization of the standard of review. Base is
mischaracterizing the ALJ's exclusion of evidence as an evidentiary ruling in order to
invoke the broader standard of review corresponding with K.S.A. 2013 Supp. 77-
621(c)(5). In fact, the ALJ's decision to exclude the evidence at issue was not based on a
determination of its admissibility. Rather, the ALJ sanctioned Base's attorney for his
violation of the ALJ's previous no-contact orders. The Board's decision to affirm such a


                                            16
sanction is reviewed under K.S.A. 2013 Supp. 77-621(c)(8)—whether the action was
unreasonable, arbitrary, or capricious.


The Board did not err in excluding the evidence

       Base contends that the Board's exclusion from evidence of Dr. Stein's May 1,
2012, report and deposition testimony and Dr. Estivo's deposition testimony violated the
prescribed procedure under the Act. He asserts that the Board failed to allow him to be
heard, to allow him to present evidence, and to act reasonably and without partiality.
Base concludes that the Board's order should be reversed and his claim should be
remanded to the Board with instructions permitting him to present Dr. Stein's evidentiary
deposition and for a new adjudication of his claim.


       Raytheon responds that it was not unreasonable, arbitrary, or capricious for the
Board to affirm the ALJ's order excluding the evidence at issue. It contends that the ALJ's
order was fully justified as a sanction for Base's counsel's deliberate violations of no-
contact orders relating to the court-appointed neutral physician. Raytheon asserts that the
ALJ's decision was narrowly focused to address the specific misconduct in seeking to
convert Dr. Stein from a neutral examiner to a retained expert without notice or
authorization. Raytheon asks that this court deny Base's request for remand and affirm
the Board's decision.


       This court was faced with a similar factual scenario in Johnson v. Topeka
Community Healthcare, No. 108,789, 2013 WL 3331102 (Kan. App. 2013) (unpublished
opinion). In that case, the ALJ ordered an independent examination of Johnson by Dr.
Pratt. The ALJ ordered limited contacts by counsel with the doctor, stating:


       "Claimant's counsel shall make the appointment for the examination at the physician's
       earliest convenience. Additionally, claimant's counsel shall prepare on non-letterhead


                                                  17
       stationary a letter of confirmation of the appointment made, and an itemization of the
       relevant medical reports and records to be reviewed by the examining physician. Any
       additional information or requests in the letter must be by agreement of the parties, or by
       approval of the court. The letter shall be forwarded to the physician after both claimant's
       counsel and respondent's counsel have affixed their signatures. Any further contacts,
       tests, or referrals must be approved by the court. Counsel shall refrain from further
       contact with the physician without court approval, except to respond to additional
       information that the physician might request. (Emphasis added.)" 2013 WL 3331102, at
       *2.


       Johnson complained to the ALJ that on January 3, 2011, "Sheila Wilson-Ufford of
Coventry Health Care" contacted Dr. Pratt when she sent him a fax and therapy records
regarding Johnson's case. Apparently, Wilson-Ufford held the position of nurse with
Coventry Health Care. Johnson argued that this contact was not approved by the ALJ and
was in direct violation of the order. Johnson also alleged that Dr. Pratt was contacted by
Wilson-Ufford a second time—again without approval and in violation of the ALJ's
order—when he issued a rating report to Wilson-Ufford in response to her request. On
appeal to the Board, Johnson asserted that Wilson-Ufford's improper contact with Dr.
Pratt rendered the ALJ's decision unreasonable, arbitrary, and capricious. The Board
rejected Johnson's contention.


       On appeal, this court expressed doubt about whether the ALJ's order was actually
violated, noting that the order was directed to the counsel of record in the case and did
not mention nurses. 2013 WL 3331102, at *2. This court stated that the burden of proving
the invalidity of agency action is upon the party asserting invalidity. K.S.A. 2013 Supp.
77-621(a)(1). 2013 WL 3331102, at *3. This court found that Johnson had not explained
or demonstrated how she was harmed—or how the appellees were benefitted—by Dr.
Pratt's contact with Wilson-Ufford. In fact, Johnson had not even explained who Wilson-
Ufford was or how she was connected to the case. 2013 WL 3331102, at *3. Finally, this
court noted that when specifically asked whether his opinion was influenced by the fact

                                                   18
that a "nurse" from Coventry Health Care requested a rating of Johnson, Dr. Pratt
responded "No." 2013 WL 3331102, at *3. This court concluded that Johnson had not
shown the Board's decision was unreasonable, arbitrary, or capricious because it
considered Dr. Pratt's testimony. 2013 WL 3331102, at *3.


       Here, Mann, wrote a four-page letter to Dr. Stein dated April 13, 2012. Mann's ex-
parte communication with Dr. Stein is easily distinguishable from the communication at
issue in Johnson. The ALJ's order in the present case was directed to counsel of record,
and it was Base's counsel of record that violated the order, not a third party with an
unexplained connection to the case. Raytheon alleged prejudice in its motion for relief
due to violation of the court order, explaining that Mann's unauthorized contact "tainted
Dr. Stein's objectivity" and would force it to obtain another IME from another physician.


       Furthermore, Mann's contact with Dr. Stein clearly influenced Dr. Stein's opinion.
Dr. Stein's first two IME's conducted prior to his communication with Mann concluded
that Base's claimed injury was a temporary aggravation of a preexisting condition and
would result in the denial of any benefits under the Act. However, Dr. Stein's May 1,
2012, report—written at Mann's request—stated that there was evidence to indicate an
"aggravation and intensification" of Base's preexisting condition. Dr. Stein assessed a
25% whole body impairment rating.


       The ALJ's orders appointing Dr. Stein to conduct IME's contained several
important safeguards meant to protect the rights of both parties as well as to ensure that
the court received an objective assessment of Base's condition: (1) counsel were to
jointly submit all available medical records; (2) there was to be no communication
between counsel and the physician until after receipt of the IME report; and (3) after
receipt of the IME report, either counsel wishing to consult with the physician would first
have to obtain approval in a conference call with the court and opposing counsel. To


                                             19
allow Base to submit into evidence Dr. Stein's report and testimony, obtained in direct
violation of the court's previous orders, would be to reward his attorney's bad behavior.


       Furthermore, to allow the evidence would prejudice Raytheon, as Dr. Stein's May
1, 2012, "Reevaluation/IME" was solicited by Base's counsel without Raytheon's
knowledge, was based upon a medical history prepared solely by Base's counsel, and
relied upon legal definitions and issue statements drafted solely by Base's counsel. Dr.
Stein's earlier IME reports prepared in compliance with court orders would necessarily
have to be reconciled with the additional opinions expressed in the "Reevaluation/IME"
improperly solicited by Base.


       In marked contrast to the prejudice to Raytheon that would result if the disputed
evidence were admitted, Base does not offer any explanation of how its exclusion has
actually prejudiced him. Base repeatedly makes the conclusory statement that the Board
failed to allow him to be heard, to allow him to present evidence, and to act reasonably
and without partiality. However, Base never states how the ALJ's decision to exclude the
evidence at issue and the Board's order affirming the ALJ's decision harmed his claim. In
fact, when ordering the exclusion of Dr. Stein's May 1, 2012, report and his deposition
testimony, the ALJ explicitly stated that Base was free to seek another opinion to develop
exactly the same theory and opinion that Dr. Stein expressed so that Base would not be
prejudiced. Base sought and received additional evaluations and reports from Dr. Prostic
on August 7, 2012, and Dr. Estivo on January 18, 2013. In deposing Dr. Prostic and Dr.
Estivo, Base's counsel pursued the same theory—positing that Base's daily work
activities caused the aggravation of his preexisting lumbar spine condition—as he did in
his letter to Dr. Stein.


       Of course, Dr. Estivo's deposition testimony also was ultimately excluded by the
ALJ, but again, this exclusion was attributable solely to yet another violation of the
court's instructions. Mann provided Dr. Estivo with copies of the letter he wrote to Dr.

                                             20
Stein and Dr. Stein's excluded May 1, 2012, report. Mann did so despite an explicit
warning from the ALJ at the start of Base's regular hearing that if a subsequent medical
evaluation were to rely upon Dr. Stein's excluded report, then it, too, would be excluded.


       Contrary to Base's contentions, the Board did not act unreasonably, arbitrarily, or
capriciously in excluding Dr. Stein's May 1, 2012, report and deposition testimony and
Dr. Estivo's deposition testimony. The ALJ's order of exclusion did not demonstrate a
disregard of the relevant factual and legal circumstances bearing on the determination.
Rather, the ALJ acted in an impartial manner with the stated objective of restoring each
of the parties to the position they occupied before Base's counsel violated the court's no-
contact orders. We conclude the Board did not err in excluding the evidence from Dr.
Stein and Dr. Estivo.


       Affirmed.




                                             21